Exhibit 10.1

          Original:   TMJ
cc:
  TAA;   CAT
 
  KDM;   TJO
 
  CJN;   PJS
 
  ILP;    

Service Agreement No. 46283
Control No.
FTS-1 SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 1st day of November, 1993, by and
between COLUMBIA GULF TRANSMISSION COMPANY (“TRANSPORTER”) and UGI UTILITIES,
INC. (“SHIPPER”).
WHEREAS, Shipper has a pre — Order No. 636 FTS-1 Service Agreement with
Transporter (No. 33049).
WHEREAS, Shipper has a capacity arrangement serving as agent for a group of
end-users known as XD/LFD pursuant to (1) a “Partial Assignment Under the FTS-1
Rate Schedule” (No. 38005) with appendices attached thereto, and (2) a “Service
Agreement for Service Under FTS-1 Rate Schedule” with Shipper as agent for
XD/LFD (No. 39524), which arrangement was grandfathered as permitted by Order
No. 636 (mimeo at pp. 84-85);
WHEREAS, it is necessary to enter into this FTS-1 Service Agreement with Shipper
and concurrently herewith new FTS-1 Service Agreement (No. 39529) with Shipper
as agent for XD/LFD as part of grandfathering this arrangement pursuant to Order
No. 636;
NOW THEREFORE in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive the service in accordance with the provisions of the effective FTS-1
Rate Schedule and applicable General Terms and Conditions of Transporter’s FERC
Gas Tariff, First Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission herein contained.
The maximum obligations of Transporter to deliver gas hereunder to or for
Shipper, the designation of the points of delivery at which Transporter shall
deliver or cause gas to be delivered to or for Shipper, and the points of
receipt at which the Shipper shall deliver or cause gas to be delivered, are
specified in Appendix A, as the same may be amended from time to time by
agreement between Shipper and Transporter, or in accordance with the rules and
regulations of the Commission. Service hereunder shall be provided subject to
the provisions of Part 284.223 of the Commission’s regulations. Shipper warrants
that service hereunder is being provided on behalf of Buyer.
Section 2. Term. Service under this Agreement shall commence as of November 1,
1993, and shall continue until October 31, 2004 and from year-to-year thereafter
unless terminated by either party upon 6 months’ written notice to the other
prior to the end of the initial term granted or any anniversary date thereafter.
Shipper and Transporter agree to avail themselves of the Commission’s
pre-granted abandonment authority upon termination of this Agreement, subject to
any right of first refusal Shipper may have under the Commission’s regulations
and Transporter’s Tariff.

 

 



--------------------------------------------------------------------------------



 



Revision No.
Control No.
Appendix A to Service Agreement No. 46283
Under Rate Schedule FTS-1
Between (Transporter) COLUMBIA GULF TRANSMISSION COMPANY
and (Buyer) UGI UTILITIES, INC.
Transportation Demand 51,598 Dth/day
Primary Receipt Points

                              F             o             o             t      
      n             o         Measuring   t     Measuring   Maximum Daily  
Point No.   e     Point Name   Quantity (Dth/Day)  
 
                       
2700010
          CGT - RAYNE     51,598  

 

 



--------------------------------------------------------------------------------



 



Revision No.
Control No.
Appendix A to Service Agreement No. 46283
Under Rate Schedule FTS-1
Between (Transporter) COLUMBIA GULF TRANSMISSION COMPANY
and (Buyer) UGI UTILITIES, INC.
Primary Delivery Points

                              F             o             o             t      
      n             o         Measuring   t     Measuring   Maximum Daily  
Point No.   e     Point Name   Quantity (Dth/Day)  
 
                       
801
          TCO - LEACH     51,598  

 

 



--------------------------------------------------------------------------------



 



Revision No.
Control No.
Appendix A to Service Agreement No. 46283
Under Rate Schedule FTS-1
Between (Transporter) COLUMBIA GULF TRANSMISSION COMPANY
and (Buyer) UGI UTILITIES, INC.
The Master List of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions is incorporated herein by reference for purposes of listing
valid secondary interruptible receipt points and delivery points.
CANCELLATION OF PREVIOUS APPENDIX A
Service changes pursuant to this Appendix A shall become effective as of
November 1, 1993. This Appendix A shall cancel and supersede the previous
Appendix A effective as of N/A, to the Service Agreement referenced above. With
the exception of this Appendix A, all other terms and conditions of said Service
Agreement shall remain in full force and effect.

                UGI UTILITIES, INC.      
 
              By:   /s/ Robert J. Chaney                
 
  Name:   Robert J. Chaney      
 
  Title:   Vice President & General Manager      
 
              Date: 2/3/97      
 
              COLUMBIA GULF TRANSMISSION COMPANY      
 
              By:   /s/ Barry J. Lowery                
 
  Name:   Barry J. Lowery      
 
  Title:   Manager, Agreements Administration  
 
              Date: October 2, 1996      

 

 



--------------------------------------------------------------------------------



 



Service Agreement No. 46283
Control No.
Section 3. Rates. Shipper shall pay the charges and furnish Retainage as
described in the above-referenced Rate Schedule, unless otherwise agreed to by
the parties in writing and specified as an amendment to this Service Agreement.
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 683, Houston, Texas 77001, Attention: Manager
— Agreements Administration and notices to Shipper shall be addressed to it at
UGI Utilities, Inc., P. O. Box 12677, 100 Kachel Boulevard, Suite 400, Reading,
PA 19612-2677, Attention: Earl Smith, until changed by either party by written
notice.
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: (1) FTS-1
Service Agreement No. 33049 dated October 27, 1993.
Section 6. Other Obligations. Transporter is not obligated to deliver under this
Agreement and the Service Agreement between Transporter and Shipper as agent for
XD/LFD (No. 39529), on any one day, an aggregate of more than the maximum daily
quantity set forth in this Agreement. Consequently for billing purposes the
aggregate Reservation Charge monthly billing determinants, under this Agreement
and Service Agreement No. 39529 should not exceed the Transportation Demand set
forth in Appendix A hereto.

              UGI UTILITIES, INC.    
 
            By:   /s/ Robert J. Chaney               
 
  Name:   Robert J. Chaney    
 
  Title:   Vice President & General Manager    
 
            Date: 2/3/97    
 
            COLUMBIA GULF TRANSMISSION COMPANY    
 
            By:   /s/ Barry J. Lowery              
 
  Name:   Barry J. Lowery    
 
  Title:   Manager, Agreements Administration    
 
            Date: October 2, 1996    

 

 